DETAILED ACTION
Response to Amendment
The amendment was received 6/16/2022. Claims 1-18 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-18, 35 USC 112(f) is not invoked in claims 1-18.
MPEP 2111.02 Effect of Preamble:
Regarding claims 1,7,13, the preamble does not serve to limit claims 1,7,13 in light of applicant’s disclosure, [0001]: 
“Example implementations as described herein can be utilized either singularly or in combination and the functionality of the example implementations can be implemented through any means according to the desired implementations.”)

Claims 1-18 are “treated as” if a Markush claim via MPEP, emphasis added:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
2143.03    All Claim Limitations Must Be Considered [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
The examiner notes IDS cited Huang et al. (Speed/accuracy trade-offs for modern convolutional object detectors) that teaches “base…Networks” (“different base feature extractors (e.g., VGG, Residual Networks)”: pg. 7310, Abstract, 3rd S) corresponding to the claimed “base network”. 
However, claim 1 does not make evident that claim 1 is referring to VGG or Residual Networks or base feature extractors. In addition, applicant’s disclosure does not incorporate the reference to Huang et al. (Speed/accuracy trade-offs for modern convolutional object detectors) in its entirety. Thus, the claimed “base network” is given plain meaning (such as people meeting for the first time resulting in some type of benefit) as detailed below, which clearly contrasts to Huang’s teaching of “base…Networks” that extracts base features with neural networks via a first layer.
To read the claimed “base network” as feature extraction appears more directed to improperly reading limitations from applicant’s disclosure (actually from said Huang teaching of “base…Networks”) into claim 1’s “base network” than the broadest reasonable interpretation in light of applicant’s disclosure of “base network”.








The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “frameworks” (as in “determining one or more frameworks that are associated with both the application type and the target of the application” in claim 1) is interpreted in light of applicant’s disclosure (paragraph [0010]: “example… framework”) and drawings (fig. 1:133: “Framework”) and definition thereof via Dictionary.com wherein:
“a basic…system, as of concepts”; or
as a term of art of deep learning (as of Dec 26, 2017)a
is “taken” as the meaning of the claimed “frameworks” via MPEP 2111.01 III:
framework
noun
1	a basic structure, plan, or system, as of concepts, values, customs, or rules:
The bill, if passed, will provide a legal framework for privacy and data
protection.
The empire foundered, leaving its people in anarchy and lawlessness, as the framework of their society and culture collapsed around them.

	

	

a	“framework” as a term of art as of 26 DEC 2017 via WayBack Machine (the corresponding image, retrieved 27 Aug 2022, of the archived web-page of 26 Dec 2017, last edited 1 Dec 2017, from WayBack Machine is attached to this Office action):
https://web.archive.org/web/20171226115506/https://en.wikipedia.org/wiki/Caffe_(software)

    PNG
    media_image2.png
    310
    1197
    media_image2.png
    Greyscale








	The claimed “sub” (as in “associating a plurality of glue modules to a plurality of base networks and a plurality of sub networks” in claim 6) is interpreted in light of applicant’s disclosure:
“[0033]   At 1103, the configurator 161 process initialize a local variable to the first element of the temporal framework list for looping. At 1104, the configurator 161 process detects whether or not the element has a replaceable classifier. In this example, if the row of the framework DB 162 has values in the classifier location column 205, the element having the same name 201 value has a replaceable classifier. If the element has a replaceable classifier (Y), then at 1105, the configurator 161 process gets all rows in "Classifier DB" 163 where the "Training method" column has the same  
value as selected in Q3 , and let them in the "temporal classifier" list. The following SQL statement gets all rows in "Classifier DB" 163 where the "Training method" column has the same value as selected in Q3. 
SELECT * FROM "Classifier DB" WHERE "Training method"=selectedinQ3”; 

and drawings (fig. 1:142: “Classifier”, a sub network) and definition thereof via Dictionary.com wherein “a substitute” is “taken” as the meaning of the claimed “sub” via MPEP 2111.01 III:
sub
noun
3	a substitute.










The claimed “network” or “networks” (as in “associating a plurality of glue modules to a plurality of base networks and a plurality of sub networks” in claim 6) is interpreted in light of applicant’s disclosure and drawings and definition thereof via Dictionary.com wherein:
“an association of individuals having a common interest, formed to provide mutual assistance, helpful information, or the like”

is “taken” as the meaning of the claimed “network” or “networks” via MPEP 2111.01 III:
network
noun
4	an association of individuals having a common interest, formed to provide mutual assistance, helpful information, or the like:
a network of recent college graduates.

	Thus, the pseudo-meaning of feature extraction of base features via a neural network is not taken for the meaning of the claimed “base networks” (“Feature Extractor”a ) under the broadest reasonable interpretation of “base networks”. Thus, there is no corresponding 35 USC 112(b) rejection regarding terminology (MPEP 2173.05 New Terminology).
a	IDS cited Huang (Speed/accuracy trade-offs for modern convolutional object detectors), pg. 3: 

    PNG
    media_image3.png
    426
    1076
    media_image3.png
    Greyscale









Claims - 35 USC § 112
There is no 35 USC 112(b) rejection regarding terminology in the claims (MPEP 2173.05 New Terminology).












Response to Arguments
1.	Objection to the Specification
Applicant’s arguments, see remarks, page 9, filed 6/16/2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection of “meta-architectures’ ” has been withdrawn. 
2.	Claim Objection
Applicant’s arguments, see remarks, page 9, filed 6/16/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claims 1-18 has been withdrawn. 
3.	Claim Rejections Under 35 USC 102
Applicant’s arguments, see remarks, page 9, filed 6/16/2022, with respect to the rejection(s) of claim(s) 1,3 and 7,9 and 13,15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) that grammatically teaches a Caffe databasea (fig. 5: “Analyzed images databse”a), wherein “Caffe” is understood by one of ordinary skill in the art of machine learning to be a framework corresponding to claim 1’s “one or more frameworks” and “framework database”.





    PNG
    media_image4.png
    1280
    841
    media_image4.png
    Greyscale

4.	Claim Rejections under 35 USC 103
Applicant’s arguments, see remarks, pages 9,10 filed 6/16/2022, with respect to the rejection(s) of claim(s) 2,8,14;4,10,16;5,11,17;6,12,18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) that grammatically teaches a Caffe database, wherein “Caffe” is understood by one of ordinary skill in the art of machine learning to be a framework.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding Inquiry 4, see Suggestions.
Claim(s) 1,3 and 7,9 and 13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al. (WO 2017/194276 A1) in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) with YANG et al. (CN 107944555 A) with SEARCH machine translation as evidence serving to explain “Caffe” via MPEP 2131.01:
II. TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE 
Extra References or Other Evidence Can Be Used to Show Meaning of a Term Used in the Primary Reference:

Yang as of 2018-04-20 explains or shows to one of ordinary skill in the art, in 

page 9, 1st para:3rd S, “Caffe”: 

“caffe (Convolutional Architecture for Fast Feature Embedding convolutional neural network framework)”.

Regarding claim 1, Alexander teaches a method for a first server to configure a second server to conduct image analytics, the method comprising (the preamble does not serve to limit claim 1): 
receiving (via the arrows in fig. 1,2,6,8A,8B and fig.9:computer stuff) an application type (or “type of job or problem” b via “software applications”b, [00127], 1st S, represented as the flowchart of fig. 2:1000), a target (or a disease via “detecting plant diseases”, [0021], 1st S) of an application, a training (resulting in “trained”, [0028], 2nd S) method (via said flowchart) for the application, and a camera (fig. 1:90); 
determining (via training resulting in trained) one or more frameworks (i.e., “an analogous network…of the human brain” c via “a previously trained deep convolutional neural network architecture”c, [0059]: 5th S, represented as any one trained classifier of figures 1,6:151: “base classifier”, “BC1”-“BC5”) in association with a framework database that are associated (via said arrows) with both the application type and the target of the application; 









determining (two things via: (a) taking and (b) training) 
(a) one or more locaters (via “information taken into account…include… locations”), [0072], 3rd S, represented: fig. 1:152: “meta-classifier” & fig. 2:1800: “computing confidence score for the particular disease by evaluating all probabilities of candidate regions”) and 
(b)	one or more classifiers (resulting in a trained “corresponding classifier”, [0069], 5th S, represented in fig. 6: any one of classifier “C1”) associated (via said arrows) with the application type for the one or more frameworks based on (i.e., said (a) and (b)--to solve said type of problem: “solve the above technical problem”:[006], 1st S--based on) the application type (said “type of job or problem” to be solved via said (a) and (b));
constructing (via a “training process”, [0060], 1st S) a base network (or a “neural network”, [0059]:5th S, with said “base classifier” in figs. 6,8A: any one of “BC1”-“BC5”, “Base Classifier”) for the one or more frameworks; 







extracting (or loading via a computer in fig. 9) glue modules (or “modules of the system 100”, [0026]:2nd S, comprised by a computer program comprising any one module-box in figs.1,2) linking (resulting in “a combination of classifiers”, [00101]: 1st S)
(a)	the one or more classifiers (via said “C1”) and 
(b)	the one or more locaters 
to the base network (said fig. 6:BC1-BC5) for the one or more frameworks; and 
configuring (resulting in “configured” “interface 110”, [0026], 2nd S) the second (via fig.9:900: “a group of blade servers”, [00113], last S) server (via “the system 100 may be a remote server”, [0024], 1st S, with configured interface 110, such that the blade servers “may relate to the system 100”, [00112]: 2nd S, or relate to the remote server 100 as configured with interface 110) with the one or more frameworks to execute analytics on images (via “image processing steps…to analyze plant samples”, [0022], 1st & last Ss) received from the camera (Dictionary.com:












b	application
noun
10	Computers.
a	a type of job or problem that lends itself to processing or solution by computer:
Inventory control is a common business application.
b	Also called application software, application program . a computer program used for a particular type of job or problem:
Your new computer comes preloaded with applications.

c	BRITISH DICTIONARY DEFINITIONS FOR NEURAL NETWORK
neural network
noun
2	Also called: neural net an analogous network of electronic components, esp one in a computer designed to mimic the operation of the human brain).






Alexander does not teach:
A.	“in association with a framework database”.








Gavish teaches:
A.	in association (via fig. 5 looping arrows) with a framework (via Caffe via “data base 7 of”a, pg. 27,l.20, “Caffe”, pg. 29, last S, “machine vision algorithm”a 6, pg. 29, ll. 30,31) database (fig. 5:7: “Analyzed images databse” or i.e., machine-vision-Caffe algorithm-6 database 7 wherein Caffe is explained via said MPE 2131.01:
II. P as a framework).
a	Gavish, page 27:

    PNG
    media_image5.png
    1078
    965
    media_image5.png
    Greyscale

Thus one of ordinary skill in plant diseases and machine learning and computer networks can modify Alexander’s fig. 1 by 
a)	connecting (as shown in Alexander’s fig. 1 below) Alexander’s fig. 1 with Gavish’s fig. 3:
a1)	240: “Calculating and reporting assessments”,
a2)	260: “Store in DB results” (mapped to said fig. 5:7: “Analyzed images databse”), and 
a3)	270: “Training Subsystem”; 
b)	programming Alexander’s fig. 1:151: “base classifier” with Gavish’s teaching of Caffe to recognize plant stuff;
c)	making Alexander’s fig. 1:camera 90 be as Gavish’s fig. 5:2: a camera;
d)	uploading Caffe data from said Gavish’s fig. 3:260: “Store in DB results” to a Caffe-result-report generator (Gavish, figs. 5,6:12: “Result message building”: “Result report generator”); 
e)	receiving the Caffe report about plant stuff;
f)	growing valuable plants based on the Caffe plant-stuff report; and
g)	recognizing that the modification is predictable or looked forward to because the 
modification’s Caffe database is “harboring a lot of value to plant cultivators and consumers, in the form of personalized agronomic suggestions.” (Gavish, pg. 44, ll. 1-4).




    PNG
    media_image6.png
    1864
    1065
    media_image6.png
    Greyscale

Regarding claim 3, Alexander discloses the method of claim 1, wherein the application type is one or more of (Markush limitation follows: A,B,C and D) (A) anomaly detection (via said detecting plant diseases), (B) anomaly location, (C) object tracking, and (A) object classification (thus (A)(B)(C)(D) was not searched such that (A) was anticipated by coincidence).

















Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7 and vice versa. Thus, Alexander as combined teaches claim 7 of a non-transitory computer readable medium (fig. 9:904: “memory”, [00113]:1st S), storing instructions for a first server to configure a second server to conduct image analytics, the instructions comprising:
receiving an application type, a target of an application, a training method for the application, and a camera; 
determining one or more frameworks in association with a framework database that are associated with both the application type and the target of the application; 
determining one or more locaters and one or more classifiers associated with the application type for the one or more frameworks based on the application type;
constructing a base network for the one or more frameworks; 
extracting glue modules linking the one or more classifiers and the one or more locaters 
configuring the second server with the one or more frameworks to execute analytics on images received from the camera.
Regarding claim 9, claim 9 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 9. Thus, Alexander as combined teaches claim 9 of the non-transitory computer readable medium of claim 7, wherein the application type is one or more of anomaly detection, anomaly location, object tracking, and object classification.


Regarding claim 13, claim 13 is rejected the same as claims 1 and 7. Thus, argument presented in claims 1 and 7 is equally applicable to claim 13 and vice versa. Thus, Alexander as combined teaches claim 13 of a first server to configure a second server to conduct image analytics, the server comprising: 
a processor (fig. 9:902), configured to: 
receive an application type, a target of an application, a training method for the application, and a camera; 
determine one or more frameworks in association with a framework database that are associated with both the application type and the target of the application; 
determine one or more locaters and one or more classifiers associated with the application type for the one or more frameworks based on the application type;
construct a base network for the one or more frameworks; 
extract glue modules linking the one or more classifiers and the one or more locaters to the base network for the one or more frameworks; and 
configure the second server with the one or more frameworks to execute analytics on images received from the camera.
Regarding claim 15, claim 15 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 15. Thus, Alexander as combined teaches claim 15 of the first server of claim 13, wherein the application type is one or more of anomaly detection, anomaly location, object tracking, and object classification.



Claims 2 and 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al. (WO 2017/194276 A1) in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) with YANG et al. (CN 107944555 A) with SEARCH machine translation as evidence serving to explain “Caffe” via MPEP 2131.01 as applied above further in view of LeCun et al. (Deep learning).
Regarding claim 2, Alexander teaches the method of claim 1, wherein the extracting glue modules linking the one or more classifiers and the one or more locaters 
for each element (or component) of the one or more frameworks (said neural net): 
for the each element having a classifier sub-element, obtaining  the classifier sub-element; and 
for the each element having a locater sub-element, obtaining the glue modules corresponding to the locater sub-element.




Thus, Alexander does not teach the claimed:
A.	a classifier sub-element; and
B.	a locater sub-element.


LeCun (as cited by Alexander) teaches:
A.	a classifier sub-(“sub-” means underneath or lower; or subordinate or secondary part) element (or a “second layer”,pg. 436, l. col. 3rd para, 6th S, lower than the first layer) ; and
B.	a locater (via fig. 2:eye-ball: “locations in the image”, pg.436, l.col. 3rd para, 5th S) sub-element (or “third layer”, id., 7th S, with eye-ball, lower than the second layer).
Thus, one of skill in the art of neural networks and classification, can modify Alexander’s neural net with LeCun by:
a)	modifying Alexander’s neural net of fig. 2:1700: “classifiers” with deep learning with three layersa;
b)	applying deep learning techniques to the deep learning with three layers:
b1)	adding a second layer to a first layer;
b2)	adding a third layer to the second layer; and
c)	training the neural network:
c1)	applying the backpropagation-substituting “chain rule for derivatives” (LeCun, pg. 438, both columns);
d)	recognizing that the modification is predictable or looked forward to because Alexander already cited to LeCun for deep learning and the modification is used “to automatically discover representations needed for detection or classification” (LeCun, pg. 436,l.col., 3rd para, 1st S), thus saving a person from manually discovering representations needed for detection or classification.

a	Alexander’s classifier of fig. 2:1700 three-layer trained to find Samoyed dogs:

    PNG
    media_image7.png
    1225
    858
    media_image7.png
    Greyscale

Regarding claim 8, claim 8 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 8. Thus, Alexander as combined teaches claim 8 of the non-transitory computer readable medium of claim 7, wherein the extracting glue modules linking the one or more classifiers and the one or more locaters 
for each element of the one or more frameworks: 
for the each element having a classifier sub-element, obtaining 
for the each element having a locater sub-element, obtaining the glue modules corresponding to the locater sub-element.
Regarding claim 14, claim 14 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 14. Thus, Alexander as combined teaches claim 14 of the first server of claim 13, wherein the processor is configured to extract glue modules linking the one or more classifiers and the one or more locaters to the base network for the one or more frameworks by: 
for each element of the one or more frameworks: 
for the each element having a classifier sub-element, obtaining 
for the each element having a locater sub-element, obtaining the glue modules corresponding to the locater sub-element.



Claims 4 and 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al. (WO 2017/194276 A1) in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) with YANG et al. (CN 107944555 A) with SEARCH machine translation as evidence serving to explain “Caffe” via MPEP 2131.01 as applied above additionally in view of Beznos et al. (US Patent App. Pub. No.: 2019/0171986 A1).
Regarding claim 4, Alexander as combined teaches the method of claim 1, wherein the determining the one or more frameworks that are associated with both the application type and the target of the application comprises
referring (via figs. 1 and 2:arrows making connections) to [[a]] the framework database (via fig. 1 as modified via the combination) associating (via said arrows) a plurality of frameworks (via said “a combination of classifiers”) with a plurality of application types (via said “software applications” represented as fig. 2:1000, a method) and a plurality of application targets (via said “detecting plant diseases”, represented in fig. 2:1100: “Receiving image of a plant with visual representation of plant element”).




Alexander as combined already teaches the database. Thus, claim 4 is already rendered obvious in view of Alexander and Gavish.


Additionally, Beznos teaches claim 4 of:
wherein the determining (via fig. 5: “TRAINING” mapped to “update a risk application (e.g., by updating a…predictive model”, [0030],3rd S) the one or more frameworks (or “predictive models”, [0021]: last S, or “one or more neural networks”, [0070]: 2nd S: represented in fig. 5: “PREDICTION”, with fig.5:560: “CUSTOM TAGGING” and fig. 1:170: “CUSTOM TAGGING”) that are associated (via the arrows in fig. 2 that represents fig .1) with both
the application type (or applications via fig. 2:210: “TRANSMIT INDICATION ASSOCIATED WITH IMAGE MINING RESULT DATABASE TO A PLURALITY OF RISK APPLICATIONS”) and 
the target (via detection: fig. 2:206: “AUTOMATICALLY DETECT EVENTS IN COMPOSITE IMAGE INPUT DATA TRIGGERED BY EVENT RULES AND ASSOCIATED EVENT TAGS”) of the application comprises (or involves as a factor in the updating of the risk application or predictive model) 









referring (or bring into connection via figs. 1,3,4:an arrow) to [[a]] the framework database (via said fig. 2:210: “IMAGE MINING RESULT DATABASE”, represented in fig. 1:190: “IMAGE TAGS” and figs. 3,4: “IMAGE MINING RESULT DATABASE”) associating (via said arrow and said updating an application via updating of neural nets and said fig. 2:206: “ASSOCIATED EVENT TAGS”, represented in fig. 1:190: database “IMAGE TAGS”) a plurality of frameworks (via said trained neural nets, represented in fig. 1:170: “CUSTOM TAGGING”: detailed view: fig. 5:560: “CUSTOM TAGGING” forming said fig.2:206: “ASSOCIATED EVENT TAGS”) with
a plurality of application types (via said “RISK APPLICATIONS” being updated by updating said neural nets) and 
a plurality of application targets (via said “DETECT EVENTS” with said “ASSOCIATED EVENT TAGS”, corresponding to fig. 10: “EVENT TAGGING”, formed by said trained/determined neural nets).










Thus, one of ordinary skill in the art of diseases (Beznos: “comorbidity”, [0060], last S: Dictionary.com:
comorbidity
n.
1	A concomitant but unrelated pathological or disease process.) 

can modify Alexander’s said fig. 2:arrows making connections with Beznos’ figs. 1,3,4: an arrow and said fig.2:210:“IMAGE MINING RESULT DATABASE”, represented in fig. 1:190:database “IMAGE TAGS” and figs. 3,4: “IMAGE MINING RESULT DATABASE” by:
a)	installing Beznos’ tagging program of fig. 2 into Alexander’s computer;

b)	making Alexander’s fig. 9:920,922,924 be as Beznos’ fig. 1:110: “IMAGE SOURCE” or as fig. 3:330: “IMAGE INPUT DATA SOURCES” or as “fig. 12: “BIG DATA INFORMATION”;

c)	obtaining plant disease or comorbidity images via Beznos’s fig. 1:110: “IMAGE SOURCE” or fig. 3:330: “IMAGE INPUT DATA SOURCES” or “fig. 12: “BIG DATA INFORMATION”;

d)	calling Beznos’s image tagging program upon arriving at Alexander’s image labeling of fig. 2:1700: “extracting color and texture from candidate regions via respective descriptors and classifiers to determine cluster probabilities indicating a particular disease”:
d1)	train Alexander’s Caffe classifiers based on the image mining result 
mapped to Beznos’s fig. 7:900: “IMAGE MINING RESULTS DATABASE”; and

 e)	recognizing that the modification is predictable or looked forward to because the modification is used to “augment structured data” (Beznos:[0060], 2nd S) or strengthen, via a “weighing factor” (Beznos:[0030], 3rd S), structured data (Beznos: fig. 5:570: “STRUCTURED TAGS RESULT”) in neural networks, i.e., applications.

	Thus, the combination of Beznos appears extraneous or additional to the combination of Alexander and Gavish that already rendered claim 4 obvious.

Regarding claim 10, claim 10 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 10. Thus, Alexander as combined teaches claim 10 of the non-transitory computer readable medium of claim 7, wherein the determining the one or more frameworks that are associated with both the application type and the target of the application comprises referring to [[a]] the framework database associating a plurality of frameworks with a plurality of application types and a plurality of application targets.
Regarding claim 16, claim 16 is rejected the same as claim 4. Thus, argument 
presented in claim 4 is equally applicable to claim 16. Thus, Alexander as combined teaches claim 16 of the first server of claim 13, wherein the processor is configured to determine the one or more frameworks that are associated with both the application type and the target of the application by referring to [[a]] the framework database associating a plurality of frameworks with a plurality of application types and a plurality of application targets.









Claims 5 and 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al. (WO 2017/194276 A1) in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) with YANG et al. (CN 107944555 A) with SEARCH machine translation as evidence serving to explain “Caffe” via MPEP 2131.01 as applied above further in view of Patton et al. (US Patent 10,209,974).
Regarding claim 5, Alexander as combined teaches the method of claim 1, further comprising determining a list of training methods that can be utilized based on the one or more locaters and the one or more classifiers associated with the application, and wherein the training method is received from a selection among the list of training methods.



Thus, Alexander as combined does not teach:
A.	“determining a list of training methods that can be utilized based on”; and
B.	“wherein the training method is received from a selection among the list of training methods”.






Patton teaches claim 5 of:
determining (via an address) a list (or an addressable register-list via fig. 12: “Database(s) (e.g., data, models, training methods”, wherein the “Database(s)” comprises by definition--Dictionay.com--access between an external storage--hard drive--and main storage—RAM--comprising said address comprising designating a register comprising a list) of training methods (also comprised by fig. 12: “Database(s) (e.g., data, models, training methods”) that can be utilized based on (via the input arrow of fig. 12:bottom: “data, models, training methods”) the one or more locaters (or “object location” “label”, c.6,ll. 32-35, represented in fig. 12: “data” labeled) and the one or more classifiers (represented in fig. 12 as “model” or “models” or “Model”) associated with the application (or “applied to any suitable method…or application”, c.2,ll. 63-65), and wherein the training method is received from a selection (via “select the training method to use”, c.7,ll. 31-36) among the (register) list of training methods (via fig. 3:upper-left: “training methods used”: “training methods” and fig.12:top and bottom: “training methods”).








Thus, one of ordinary skill in the art of building classifier models can modify Alexander’s said “information taken into account…include… locations” with Patton’s said an addressable register-list via fig. 12: “Database(s) (e.g., data, models, training methods”), wherein the “Database(s)” comprises by definition--Dictionay.com--access between an external storage--hard drive--by:
a)	training Alexander’s classifiers C1,C2 based on Patton’s fig. 12: “Database(s) (e.g., data, models, training methods”); 
b)	forming an ensemble base classifier; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in a “useful” “model”, Patton, c.14,ll.34-50: 1st and last Ss, and thus a useful base ensemble classifier.
 	










Regarding claim 11, claim 11 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 11. Thus, Alexander as combined teaches claim 11 of the non-transitory computer readable medium of claim 7, the instructions further comprising determining a list of training methods that can be utilized based on the one or more locaters and the one or more classifiers associated with the application, and wherein the training method is received from a selection among the list of training methods.
Regarding claim 17, claim 17 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 17. Thus, Alexander as combined teaches claim 17 of the first server of claim 13, the processor further configured to determine a list of training methods that can be utilized based on the one or more locaters and the one or more classifiers associated with the application, and wherein the training method is received from a selection among the list of training methods.










Claims 6 and 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al. (WO 2017/194276 A1) in view of GAVISH et al. (CA 3 034 626 A1 or WO 2018/042445 A1) with YANG et al. (CN 107944555 A) with SEARCH machine translation as evidence serving to explain “Caffe” via MPEP 2131.01 as applied above further in view of LeCun et al. (Deep learning) as applied above further in view of Somasundaram et al. (A Machine Learning Ensemble Classifier for Early Prediction of Diabetic Retinopathy).
Regarding claim 6, claim 6 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 6. Alexander, as combined above in the rejection of claim 2 with LeCun, teaches the method of claim 1, wherein the extracting the glue modules linking the one or more classifiers and the one or more locaters 
referring (via fig. 2:arrows making connections) to a database associating (or connecting via fig. 2: arrows making connections) a plurality of glue modules (or each flowchart-box in fig. 2) to a plurality of base networks (or two associations formed to provide something good, etc.: via any two pairs of “descriptor-classifier pairs forming the base classifiers”, [0069], 2nd S) and a plurality of sub (or substitute already taught in LeCun a discussed below) networks (or two associations formed to provide something good, etc.: 
(1) any other pairs of “descriptor-classifier pairs forming the base classifiers”, 
[0069], 2nd S and 
(2) “gathered”, [0072]:2nd S, 
both associations formed to provide something good) .










Alexander as combined with Gavish as combined with LeCun already teaches
“a database” as discussed in the rejection of claim 1: Caffe database. Thus, claim 6 is already rendered obvious in view of Alexander as combined with Gavish as combined with LeCun.









Additionally, Somasundaram teaches claim 6 of:
wherein the extracting the glue modules (or each program line in Algorithms 1 and 2 in pages 200,201) linking (as shown in fig. 3:bottom-right: “Combined or fusion classifier”) the one or more classifiers (or classifier n via fig. 3:Cn) and the one or more locators (or a position via fig. 1: “1. High dimensional point” “used for the extraction of features…used for classification”, “Page 9 of 12”, r.col., last para, 2nd & 3rd Ss) to the base network (fig. 3:C’) for the one or more frameworks (or a system via fig. 1: “Proposed system for detection and classification of Diabetic Retinopathy on digital fundus image”, “Page 4 of 12”) comprises
referring to a database (via “applying…ensemble classifier to a database”, “Page 8 of 12”, l.col. Discussion, 1st S, represented in fig. 3: “Extracted features” database) associating (via said Algorithms 1 and 2, comprising put in relation an ordered set of instructions) a plurality of glue modules (said program lines comprising in a relation of an ordered set of instructions) to a plurality of base networks (or two associations formed to provide something good, etc. via “pairs of objects”, “Page 4 of 12”, l.col, Machine Learning-Based Feature Extraction, 4th para, 1st S) and a plurality of sub (or substitute or “replacement” in Algorithm 2, line 4: “replacement” and also in “Page 6 of 12”, r.col. last para, 1St S: “replacement model”) networks (or two associations formed to provide something good, etc. via: 
(1)	fig. 1: “Combined or fusion classifier” related to said replacement; and 
(2)	“aggregated” “features”, “Page 6 of 12”, l.col. 3rd full para, 1st S, by voting related to said replacement).

	Thus, one of skill in the art of base classifiers (ensemble, random forest, boosting: “Bagging Ensemble Classifier (BEC)…the base classifier”, Somasundaram, 1st page, r.col. 5th and 6th full Ss) and plant extraction (“plant leaf detection”, Somasundaram, “Page 3 of 12”, l. col. 4th para, 3rd S) can modify Alexander’s said fig. 2:arrows making connections with Somasundaram’s said “applying…ensemble classifier to a database” by:
a)	including “a preprocessing step”, Alexander [0060:2nd S, for training for 
Alexander’s fig. 2:

a1)	putting said feature extraction and base classifier Algorithms 1 and 2 (represented as Somasundaram’s fig. 1: Machine learning BEC: Bagging Ensemble Classifier), respectively, in the pre-processing training step;
a2)	connecting an arrow from the pre-processing training step to Alexander’s fig. 2:1100: “Receiving image of a plant with visual representation of plant element”a

b)	training Alexander’s three-layered Samoyed Caffe classifier based on the pre-processing step;

c)	saving the training results to the combination’s Caffe database; and

d)	recognizing that the modification is predictable or looked forward to because the modification results in a machine learning base ensemble classifier that “is trained…resulting in the improved CA”(CA is classification accuracy), Somasundaram, “Page 3 of 12”, Machine Learning Bagging Ensemble Classifier, 1st para, last S. 
Thus the combination of Alexander and LeCun already teaches “sub”.
LeCun as already combined with Alexander teaches:
sub (or said “Substituting” chain rule, pg. 437, Figure 1 | Multilayer neural networks and backpropagation, b, 4th S).

a	Adding a ML-BEC preprocess training step for the “classifiers” of fig. 2:1700:

    PNG
    media_image8.png
    1388
    858
    media_image8.png
    Greyscale

Regarding claim 12, claim 12 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 12. Thus, Alexander as combined teaches claim 12 of the non-transitory computer readable medium of claim 7, wherein the extracting the glue modules linking the one or more classifiers and the one or more locaters 
Regarding claim 18, claim 18 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 18. Thus, Alexander as combined teaches claim 18 of the first server of claim 13, wherein the processor is configured to extract the glue modules linking the one or more classifiers and the one or more locaters to the base network for the one or more frameworks by referring to a database associating a plurality of glue modules to a plurality of base networks and a plurality of sub networks.









Suggestions
Applicant’s disclosure states:
[0002]    In the related art, there are many object detection frameworks, classifiers, locaters and base networks that are provided from open source software (OSS) and academic communities. In related art implementations, an object detection framework includes a base network, a classifier and a locater, which can be technically replaceable. However, there is no versatile framework for all use cases. Accuracies of detection are affected by not only the types of target objects, but also environmental factors such as lighting conditions. Further, deciding which framework or combination of framework and base network/classifiers/locaters is the best for a particular use case requires image analytics expertise. Combining frameworks also requires expertise because most of the frameworks are implemented for specific situations, making it difficult to replace the base network, classifier and locater.

	Applicant’s fig. 2:162: “Framework DB” (such that any one of a Caffe or  Tensorflow or Pytorch or Caffe2 or CaffeOnSpark framework is inside the database 162 itself) is directed as the solution to “there is no versatile framework for all use cases”.
	In contrast, claim 1 says “one or more frameworks in…a framework database”. This , i.e., “one or more frameworks in…a framework database”, is improperly reading limitations from applicant’s disclosure (applicant’s figure 2:162: “Framework DB”) into claim 1.
a

    PNG
    media_image9.png
    274
    846
    media_image9.png
    Greyscale

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/
Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667